DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harney (US 2014/0091406).
Regarding Claim 1, Harney discloses a transducer structure [Abstract], comprising: a carrier structure [Fig 1; 0004; 0013]; a micro-electro-mechanical system (MEMS) structure disposed over a first side of the carrier structure [#70 of Fig 1; 0015-17]; and a back volume lid disposed over a second side of the carrier opposite the first side of the carrier structure [#30, #80 of Fig 1; 0015; 0018].
Regarding Claim 2, Harney also discloses wherein the carrier structure comprises an electric contact electrically coupled to the MEMS structure [0014; 0020-21; #120 of Fig 1].
Regarding Claim 3, Harney also discloses a perforation formed through the carrier structure and arranged so that at least a portion of the MEMS structure is suspended across the perforation [see #50, #60, #90 of Fig 1; 0014-19].
Regarding Claim 4, Harney also discloses wherein the perforation comprises a port configured to allow acoustic communication between the MEMS structure and a back volume enclosed by the back volume lid [see #50, #60, #90 of Fig 1; 0014-19].
Regarding Claim 5, Harney also discloses wherein a portion of the carrier structure extends laterally beyond the back volume lid [see #20 of Fig 1].
Regarding Claim 6, Harney also discloses wherein the carrier structure and the back volume lid are arranged to form a step- like structure [see #20, #30, #80 of Fig 1].
Regarding Claim 7, Harney also discloses wherein the back volume lid comprises a molded lead frame package [0028].
Regarding Claims 8 and 9, Harney also discloses wherein the carrier structure comprises a metal carrier, or a semiconductor substrate [0016; 0023-24].
Regarding Claim 10, Harney also discloses wherein the MEMS structure comprises a MEMS sensor and an application- specific integrated circuit electrically coupled to the MEMS sensor and configured to process at least one signal generated by the MEMS sensor [0014-16; 0021].
Regarding Claim 11, Harney also discloses wherein the back volume lid is attached to the second side of the carrier structure so that a black volume is defined between the second side of the carrier structure and the back volume lid [see #30, #40, #50, #60, #80, #90 of Fig 1; 0014-15; 0018-19; 0027].
Regarding Claim 12, Harney also discloses wherein the back volume is at least partially spherical in shape, is substantially pyramidal and/or pyramid-like in shape, has a substantially rectangular cuboid shape, or is substantially cubic and/or cube shaped [see Fig 1].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harney (US 2014/0091406) in view of Elian (US 2013/0088941).
Regarding Claim 13, Harney teaches a transducer structure [Abstract], comprising: a substrate[Fig 1; 0004; 0013]; a micro-electro-mechanical system (MEMS) structure disposed over a first side of the substrate [#70 of Fig 1; 0015-17]; an integrated circuit disposed over the first side of the substrate [0014-18]; a lid over the first side of the substrate covering the micro-electro-mechanical system structure and the integrated circuit [#30, #80 of Fig 1; 0015; 0018], wherein a portion of the substrate extends laterally beyond the lid [see #20 of Fig 1]; a volume defined between the first side of the substrate and the lid so that the MEMS structure and the integrated circuit are located within the volume [see #30, #40, #50, #60, #80, #90 of Fig 1; 0014-15; 0018-19; 0027]; a back volume lid disposed over a second side of the substrate opposite the first side of the substrate [see #30, #40, #50, #60, #80, #90 of Fig 1; 0014-15; 0018-19; 0027]; the substrate comprising an electric contact laterally displaced to the lid only on the first side of the substrate, wherein the electric contact is electrically coupled to the micro-electro-mechanical system structure [0014; 0020-21; #120 of Fig 1]. Harney does not explicitly teach – but Elian  does teach and wherein the electric contact extends along the first side of the substrate from an external environment located outside the volume to inside the volume so that the electric contact physically 
Regarding Claim 14, Harney also teaches a perforation formed through the substrate and arranged so that at least a portion of the MEMS structure is suspended across the perforation [see #50, #60, #90 of Fig 1; 0014-19].
Regarding Claim 15, Harney also teaches further comprising: a void formed in the lid [see #50, #60, #90 of Fig 1; 0014-19].
Regarding Claim 16, Harney also teaches wherein a portion of the substrate extends laterally beyond the lid [see #20 of Fig 1]. (This is a duplicate of a limitation already addressed in Claim 13). 

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harney (US 2014/0091406) in view of Theuss (US 2014/0203380).
Regarding Claim 17, Harney teaches transducer structure, comprising: a substrate [Abstract; Fig 1]; a micro-electro-mechanical system (MEMS) structure disposed over a first side of the substrate [#70 of Fig 1; 0015-17]; and a back volume lid disposed over a second side of the substrate, the second side being opposite the first side of the substrate [#30, #80 of Fig 1; 0015; 0018]. Harney does not explicitly teach – but Theuss does teach an encapsulation layer formed over the first side of the substrate, the encapsulation layer at least partially encapsulating the MEMS structure [0005; 0014; 0019; 0024-26; 0033; 0039; 0044-48; 0051]; a void formed in the encapsulation layer with a spacer structure arranged at an edge region of the void [0005; 0014; 
Regarding Claim 18, Harney does not explicitly teach – but Theuss does teach wherein the MEMS structure comprises a membrane structure, and wherein the void in the encapsulation layer exposes the membrane structure [0002; 0027-31; 0048]. It would have been obvious to modify the device of Harney to include an encapsulation layer and membrane in order to provide necessary insulation, or increase the desired sensitivity of the MEMS microphone in certain frequencies.
Regarding Claim 19, Harney also teaches a perforation formed through the substrate and arranged so that at least a portion of the MEMS structure is suspended across the perforation [see #50, #60, #90 of Fig 1; 0014-19].
Regarding Claim 20, Harney also teaches wherein the back volume lid is attached to the second side of the carrier structure so as to define a back volume is between the second side of the substrate and the back volume lid [see #30, #40, #50, #60, #80, #90 of Fig 1; 0014-15; 0018-19; 0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645